                                              ~ fr     i~ ti J                 n n \,i {/' V'°


                                                                    ~:t~ u
                                                                    r• \',                   J ;;


                                                     ~ i.~ @.. · =L=:s=D=C=-S=D=N=Y=======:::::rt
           Case 1:16-cr-00371-RA Document 730 Filed 02/27/19 Page 1 of 3
                                                                               \J, \ ·~)            r;:l




                                                                                                    I

BSF
                         BOIES                                      CRAIG WENNER                    !      DOCUMENT
                       I SCHILLER
                       I FLEXNER                                   Tel.: _(212) 909-7625 ! ELECTRO'.\"ICALLY FILED
                                                                   E-mail: cwenner@bsfl R,com
                                                                                                    .I DOC#:

                                                                    February 27, 2019               ;~TE 1---,-u--.,-):--}--7---r-i-r·-,-
                                                                                                                                            .J
BY ELECTRONIC MAIL
                                                                                           Application granted. The attached
Hon. Ronnie Abrams                                                                         exhibit shall be filed under seal.
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       United States v. Galanis, S3 16 Cr. 371 (RA)                              Ronni Abrams, U.S.D.J.
                                                                                           February 27,2019
Dear Judge Abrams:

        I represent Devon Archer. I write to respectfully request the Court's permission for Mr.
Archer to travel on business from March 1-16, 2019, to Singapore, Indonesia, and Hong Kong.
The purpose of the proposed trip to Singapore and Indonesia is to attend meetings and continue
leading his employer's foreign expansion efforts in Southeast Asia. The purpose of the visit to
Hong Kong is to meet with members of a private investment fund with whom Mr. Archer has
maintained a longstanding business relationship. As before, the Court's Pretrial Services Office
consents to this request, but the Government objects. A copy of Mr. Archer's proposed flight and
lodging information is attached as Exhibit A, which we respectfully request to be filed under
seal.

        As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on twenty-one prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Mexico, the Philippines, and Ukraine. On each and every trip, Mr. Archer
has returned on time, and without incident, demonstrating that he is no risk of flight. In
particular:

       •      On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •      On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
              travel on business to Latvia.

       •      On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
              China.

       •      On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
              England and Lithuania. On October 21, 2016, Your Honor further granted
              permission for Mr. Archer to modify his itinerary to include business travel to
              Russia.



                                      BOIES SCHILLER FLEXNER LLP
                 55 Hudson Yards, New York. NY 10001 I (t) 212.446.2300 I (f) 212.446.2350 I www.bsfllp.com
       Case 1:16-cr-00371-RA Document 730 Filed 02/27/19 Page 2 of 3


 ...
BSF
       •   On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
                                                                                         Page2



           England and Spain.

       •   On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
           Vietnam and China. On January 17, 2017, Your Honor further granted permission
           for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

       •   On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
           Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
           with him, she was permitted to retain her passport because she had a separate
           international trip planned for the same time.

       •   On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
           Russian and London. Mr. Archer's wife and his oldest child were permitted to join
           him in London for that leg of his trip.

       •   On March 23,2017, Your Honor permitted Mr. Archer to travel on business to the
           Philippines. On that occasion Mr. Archer's family did not surrender their passports
           because, although they did not travel with him, Mr. Archer's wife and children were
           out of the country on vacation at the same time.

       •   On May 9,2017, Your Honor permitted Mr. Archer to travel on business to London.

       •   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

       •   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
           Philippines and China.

       •   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
           with one of his children.

       •   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
           China, Vietnam, the Philippines, and Kazakhstan.

       •   On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
           China, Hong Kong, and the United Arab Emirates.

       •   On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
           Mexico.

       •   On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
           China.

       •   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
           Mr. Archer to travel on business to Ukraine.
          Case 1:16-cr-00371-RA Document 730 Filed 02/27/19 Page 3 of 3


BSF
 ....                                                                                         Page3


         •    On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
              London.

         •    On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
              small children to travel to Jamaica on vacation.

         •    On January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
              England and France.

  [SeeECFNos.41,62, 78,83,84,98, 111,122,148,162,166,179,182,185,189,236,305,316,
  363,560,620, 711, and 715.]

          If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
  Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
  previously signed is still effective. Accordingly, I respectfully request permission for Mr. Archer
  to take the trip described in the attached exhibit.

         Thank you for your consideration of this request.



                                                       Respectfully,

                                                        Isl Craig Wenner
                                                       Craig Wenner



  cc:    BY ELECTRONIC MAIL

         AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
         U.S. Pretrial Services Officer Andrew R. Kessler-Cleary
